Citation Nr: 0934289	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a temporary total evaluation due to treatment 
for service-connected diverticulitis requiring convalescence 
pursuant to 38 C.F.R. § 4.30 (2008).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1976, January 1991 to March 1991, February 2003 to 
October 2003, and June 2005 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 document, the Veteran requested a Travel 
Board Hearing at the RO before a Member of the Board.  When 
received at the RO the case was at the Board.  The 
communication was forwarded to the Board.  The Veteran has 
not been afforded the requested hearing and such hearings are 
scheduled at the RO.  See 38 C.F.R. § 20.700 (2008).

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED for the following:

The AMC/RO should schedule the veteran 
for a "Travel Board" hearing in 
accordance with applicable provisions.  
He should be notified of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).  If he desires 
to withdraw the hearing request he should 
do so in writing to the RO.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




